Citation Nr: 1500172	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  05-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, other than PTSD.
 
3.  Entitlement to service connection for a chronic bilateral knee disability.
 
4.  Entitlement to service connection for a chronic right hip disability.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985, with additional service in the Reserves from May 1988 to May 1994, including a period of active duty for training from May 20, 1988, to June 29, 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2004 and December 2013 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2004, the RO denied the Veteran's claims of entitlement to service connection for a chronic acquired psychiatric disorder (claimed as PTSD), a chronic bilateral knee disability, and a chronic right hip disability.  Following remands in August 2009 and October 2010, the Board denied these claims by way of its August 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("the Court").  In April 2014, the Court issued a Memorandum Decision vacating the Board's August 2012 decision and remanding the matter for action in accordance with the Court's findings.

The Board observes that the Court, in its April 2014 Memorandum Decision, discussed the Board's adjudication of the Veteran's claim for PTSD, and the adequacy of the examination for that disability, independent of comment on the adequacy of the examination related to an acquired psychiatric disorder, other than PTSD.  For this reason, the Board has bifurcated the issue in the case caption, above, as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

The Veteran had a hearing before the undersigned in June 2009.  A transcript of this hearing is of record.  

The record before the Board is comprised entirely of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, a remand is required for action in accordance with the Court's April 2014 Memorandum Decision.

Service Treatment Records

In October 2010, the Board remanded the issues related to a psychiatric disability, a bilateral knee disability and a right hip disability, in part to obtain complete service treatment records for all periods of the Veteran's service, to include active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's remand, in November 2010, the RO indeed requested verification of the Veteran's ACDUTRA and INACDUTRA dates.  In a November 2010 response via the PIES system, the RO received confirmation of the Veteran's August 1982 to August 1985 active duty dates and honorable discharge with a notation that all available records and a "copy of complete FICHE" were mailed to the RO.  There was no reference to the ACDUTRA or INACDUTRA dates or records in this response.  As noted in the Court's Memorandum Decision, the Veteran's available records show a period of ACDUTRA from May 20, 1988, to June 29, 1988.  The RO did not obtain records for this period of time.  As noted by the Court, the Veteran alleges the initial onset of his claimed disabilities as having occurred in service.  Thus, missing service treatment records are indeed prejudicial to the Veteran.  A remand is, therefore, required in order for the RO to obtain complete service treatment records for all periods of service.  38 C.F.R. § 3.159(c)(2) (2014).

VA Examination - PTSD

In its April 2014 Memorandum Decision, the Court found the Board's reliance on a 2011 VA examiner's opinion that the Veteran does not have PTSD to be clearly erroneous.  In particular, the Court found the VA examiner's determination that the Veteran does not have PTSD in accordance with the DSM-IV to be inconsistent with clinical notations of PTSD during the pendency of the Veteran's claim.  The Court cited Cohen v. Brown, 10 Vet. App. 128, 137 (1997) for the notion that any prior notations of PTSD by clinicians should be assumed as having been made in accordance with the DSM-IV, absent actual evidentiary findings that the diagnosis was not made within the DSM-IV requirements.  In this regard, the Court deemed the 2011 VA examiner's report to be inadequate.  The Board notes that the Court did not challenge the adequacy of the findings as to the acquired psychiatric disorder, other than PTSD; thus, the Board is citing the 2011 report as only partially inadequate.  Nonetheless, due to the Court's finding of inadequacy, the issue of entitlement to service connection for PTSD must be remanded in order to afford the Veteran a new PTSD examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Statement of the Case - Service Connection for Claim to Reopen

The Veteran originally filed a claim for service connection for a back disability in February 1992, which was denied by way of an unappealed October 1992 rating decision.  He filed a claim to reopen in March 1996, which was denied by way of a November 1997 rating decision.  The Veteran perfected an appeal of this denial and, in June 2003, the Board denied the claim to reopen service connection for a back disability.  In December 2012, the Veteran again filed a claim to reopen entitlement to service connection for a back disability.  The RO denied this claim by way of a December 2013 rating decision.  The Veteran, by way of his representative, filed a notice of disagreement in March 2014.  The RO, however, has never issued a statement of the case as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether new and material evidence was received to reopen the claim of entitlement to service connection for a back disability.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain the Veteran's outstanding service personnel records and service treatment records for all periods of service, to include all periods of active duty, INACDUTRA and ACDUTRA, including, but not limited to, service personnel and treatment records for the May 20, 1988, to June 29, 1988, period of ACDUTRA.  

2.  Once the record is developed to the extent possible, schedule the Veteran for a VA PTSD examination to determine the existence of PTSD at any time during the pendency of this claim.  The Board notes that the Veteran's claim was filed in June 2003.  

All pertinent symptomatology and findings during the relevant time period must be reported in detail. All indicated tests and studies must be performed.  The claims files, to include a copy of this REMAND and the hearing transcripts for the June 2009 Board hearing, must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post-service medical records, as well as the Veteran's statements and other lay statements in the claims file, the examiner must state whether it is at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with the DSM-IV, or has had any such diagnosis at any time during the pendency of the claim.  

In accordance with the Court's April 2014 Memorandum Decision, the examiner must review the Veteran's medical history and determine whether any notations of PTSD in the clinical record were made in accordance with the DSM-IV.  The examiner is asked to explain his or her rationale for any finding for or against the notion that the Veteran has now, or has ever had, PTSD diagnosed in accordance with the DSM-IV.  

Should the diagnosis of PTSD be confirmed, the examiner should also discuss whether it had its onset during any period of active service, ACDUTRA, or INACDUTRA, or is in any way related to the any period of the Veteran's active service, ACDUTRA, or INACDUTRA, including to any verified stressor. 

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO must issue a statement of the case to the Veteran addressing the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of all additional evidence received since the most recent a supplemental statement of the case (SSOC).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



